Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 23, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 23, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00041-CV
____________
 
IN RE RAY BAILEY ARCHITECTS,
INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 20, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
 
We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed January 23, 2004.
Panel consists of
Justices Anderson, Hudson, and Seymore.